Filed pursuant to Rule 424(b)(3) File No. 333-153862 Grant Park Fund June 2009 Update July 16, Supplement dated July 16, 2009 to Prospectus dated March 25, 2009 Class June ROR YTD ROR Net Asset Value Net Asset Value per Unit A -3.4% -8.3% $78.1M $1,440.49 B -3.5% -8.6% $734.4M $1,241.55 Legacy 1 -3.1% -3.1% $1.4M $969.46 Legacy 2 -3.1% -3.1% $1.8M $968.64 GAM 1 -3.2% -1.5% $1.6M $984.69 GAM 2 -3.2% -1.6% $1.1M $983.73 GAM 3 -3.5% -2.2% $6.2M $977.75 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. Sector Commentary Agriculturals/Softs: Grains prices generally declined in June.The corn and wheat markets were among the biggest movers as prices declined nearly 20% from recent highs.In the softs markets, sugar underwent a steady rally following increasing demand caused by weakness in the U.S. dollar. Currencies: Liquidations across various emerging market currencies were caused by forecasts of a prolonged global economic recovery.Weak economic data, including weaker-than-expected U.S. unemployment figures, led to declines in higher-yielding currencies such as the Australian and New Zealand dollars against the U.S. dollar. Energy:Crude oil underwent a sharp uptrend to reach six-month highs.Supply concerns stemming from violence against Nigerian oil facilities served as a main driver behind crude oil’s rally.Prices in the natural gas markets declined in June as poor prospects for rapid economic growth weighed on demand forecasts. Equities:Domestic and global equity markets underwent a volatile month before finishing slightly lower for June.Uncertainty caused by both strong and weak economic data was the main driver behind declines in most major North American, European, and Asian equity indices. Fixed Income:Despite intra-month movement, U.S. fixed-income products finished June nearly unchanged.Speculators bid up the debt markets on forecasts of possible interest rate hikes, only to liquidate positions by month-end following weak economic data. Metals:Gold prices declined in June as a result of a stronger U.S. dollar and liquidations from large commodity funds.Realizing that previous inflation projections were over-exaggerated, commodity funds sold out of inflation-hedging gold positions. Sincerely, David Kavanagh President Enclosures Note: Dearborn Capital Management’s headquarters will be re-locating in August to a new location in Chicago. All phone numbers and email addresses will remain the same. Daily fund performance is available on our website at www.grantparkfunds.com along with weekly commentary. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended June 30, 2009 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) $ -294,253 $ -36,148,056 Change In Unrealized Income (Loss) -24,769,226 -5,509,355 Brokerage Commission -287,049 -1,026,975 Exchange, Clearing Fee and NFA Charges -170,491 -1,184,228 Other Trading Costs -645,910 -3,751,247 Change in Accrued Commission 61,397 -88,734 Net Trading Income (Loss) -26,105,532 -47,708,595 Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations $ 245,394 $ 2,305,292 Interest, Other 266,980 2,445,621 U.S. Government Securities Gain (Loss) -53,839 -354,326 Total Income (Loss) -25,646,997 -43,312,008 Expenses Month to Date Total Year to Date Total Management Fee $ 0 $ 0 Incentive Fee -767,894 2,425,334 Operating Expenses 173,676 1,008,531 Organization and Offering Expenses 195,226 1,652,999 Brokerage Expenses 4,428,417 25,876,559 Total Expenses 4,029,425 30,963,423 Net Income (Loss) $ -29,676,422 $ -74,275,431 Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance $ 852,541,888 $ 643,595,209 Additions 6,103,695 280,780,686 Net Income (Loss) -29,676,422 -74,275,431 Redemptions -4,403,365 -25,534,668 Balance at JUNE 30, 2009 $ 824,565,796 $ 824,565,796 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value ROR – Month to DateROR – Year to Date A $1,440.486 54,241.23918 $78,133,731 -3.4% -8.3% B $1,241.550 591,526.27162 $734,409,698 -3.5% -8.6% Legacy 1 $969.460 1,410.11985 $1,367,055 -3.1% -3.1% Legacy 2 $968.640 1,839.75335 $1,782,058 -3.1% -3.1% GAM 1 $984.688 1,614.77158 $1,590,046 -3.2% -1.5% GAM 2 $983.727 1,114.39989 $1,096,266 -3.2% -1.6% GAM 3 $977.747 6,327.75540 $6,186,942 -3.5% -2.2% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
